Citation Nr: 1213221	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  06-30 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for neurofibromatosis, with symptoms of dizziness, stress, hearing loss, seizures, insomnia and a blood condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to April 1967.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified before the undersigned Veterans Law Judge in May 2008.  A transcript of the hearing is of record.  

The case was previously before the Board in December 2008, when a negative decision was rendered as to his claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Court vacated and remanded the Veteran's claim pursuant to a Joint Motion for Remand (Joint Motion) filed by the parties.  The Board in January 2010 remanded the Veteran's claim for an additional VA opinion.  

In September 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011).  A subsequent addendum opinion was requested in December 2011.  The requested opinions have been provided and have been associated with the Veteran's VA claims folder.  Copies were provided to the Veteran, and his representative, in February 2012 and he was afforded 60 days to provide additional argument or evidence.  The Veteran responded later that month indicating that he nothing to submit.  His representative provided a similar response in March 2012.  The appeal is now ready for disposition.






FINDINGS OF FACT

1.  Scalp hamarthroma removal, later diagnosed as neurofibromatosis, was recorded at the Veteran's service enlistment examination.

2.  There is clear and unmistakable evidence that the Veteran's preexisting neurofibromatosis did not chronically worsen or increase in severity as a result of his active military service.


CONCLUSION OF LAW

Neurofibromatosis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the March 2006 notice, the matter was readjudicated in a September 2006 statement of the case.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  The Veteran also submitted private treatment records and personal statements in support of his appeal.  The Board does observe that at his May 2008 hearing, the Veteran identified various private treatment records dating from shortly after his discharge in April 1967 to the early 1970's.  However, the Veteran's wife testified that most of those doctors were retired or deceased.  The Veteran's representative similarly acknowledged that the identified records were "either in some way, shape, or form, no longer in existence, or no longer available."  See BVA Hearing Transcript (T.) at 7.  The Board notes that the record was held open for a period of 30-days to permit the Veteran the opportunity to furnish additional private treatment records and a medical opinion, and that no such records have been submitted.  Significantly, neither the Veteran nor his representative has identified any other outstanding evidence that has not already been obtained.  

Next, VA examination and opinions were obtained in March 2006 and May 2010.  However, as will be discussed below, the Board affords them no probative value as thorough rationale for the negative opinions was not provided.  However, a November 2011 VHA opinion with addendum January 2012 opinion were obtained to address the nature and etiology of the Veteran's neurofibromatosis and to address whether the disorder was aggravated by the Veteran's service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that while the initial November 2011 VHA opinion was not as comprehensive, the January 2012 addendum opinion written by the same neurologist thoroughly addressed the Veteran's case.  The VHA examiner indicated that the Veteran's claims file had been reviewed.  Moreover, after reviewing the Veteran's claims file, he was able to determine that the Veteran's neurofibromatosis was less likely as not aggravated by the Veteran's service.  

The Board finds that the VHA opinions obtained are more than adequate.  The VHA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board notes evidentiary standard provided by the examiner with respect to whether there was aggravation of the Veteran's preexisting disability was flawed.  There is no prejudice to the Veteran.   The Veteran's neurofibromatosis was identified at enlistment, which means that he has the burden to show an increase in severity during service.  Since an increase in severity was not shown, VA's burden having to rebut the presumption of aggravation was not triggered.  The sufficiency of the opinion regarding aggravation is thereby moot.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the May 2008 BVA hearing, the VLJ identified the issue on appeal.  See BVA Hearing T. at 2.  Also, although it was revealed that there were potentially outstanding private treatment records, as noted  above, the Veteran's wife testified that most of those doctors were retired or deceased, and the Veteran's representative acknowledged that the identified records were "either in some way, shape, or form, no longer in existence, or no longer available."  See BVA T. at 7.  Although the record was held open for a period of 30-days to permit the Veteran the opportunity to furnish additional private treatment records and a medical opinion, no such records were submitted.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Nevertheless, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board. See 76 Fed. Reg. 52572 (Aug. 23, 2011).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011).

In this regard, VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The Federal Circuit has adopted the General Counsel's position. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Court has held on multiple occasions that lay statements by a Veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).   However, in determining whether a condition preexisted service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered. 38 C.F.R. § 3.304(b).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the Veteran's claim is one for service connection.  Wagner, 370 F.3d at 1096.

'[A]n increase in disability must consist of worsening of the enduring disability . . ..' Davis v. Principi, 276 F.3d 1341, 1244 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Aggravation requires an increase in the severity of the preexisting condition, as distinguished from the mere recurrence of manifestations or symptoms of the pre-service condition. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

'Clear and unmistakable evidence' is an 'onerous' evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be 'undebatable.' Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The Veteran's August 1966 service entrance examination documents that he had a scalp hamarthroma removal prior to service entry.  The medical evidence of record further establishes that the Veteran had a plexiform neurofibroma excised from his scalp in August 1965, which again was prior to service enlistment.  The March 1967 service Medical Board proceedings also note that the Veteran had undergone such surgery prior to his induction.  Thus, despite being determined acceptable, the record clearly establishes that the Veteran's neurofibromatosis preexisted service.  The Veteran does not contend otherwise.  See BVA Hearing T. at 3 and 6.  

The Board therefore finds that the presumption of soundness is not for application in this case.  See 38 U.S.C. § 1111.  The question remains, however, as to whether there is a relationship between the Veteran's current neurofibromatosis and his active service.  Further, as noted above, rebuttal of the presumption of soundness/aggravation requires that VA establish, by clear and unmistakable evidence, that the Veteran's disability was not aggravated by service.  

The Board acknowledges that the Veteran experienced in-service headaches that were attributed to his neurofibromatosis.  However, and crucially, the evidence, both medical and lay, does not indicate that the Veteran's neurofibromatosis underwent an increase in severity during his active service.  

First, in a pre-service letter dated in August 1965 letter, D.W.F., M.D., indicated that the Veteran had been told the neurofibroma "was not completely excised" because it had infiltrated completely through the scalp, and that there was a "possibility of recurrence."  A January 1967 service treatment note similarly provides that the Veteran reported his surgery prior to service and stated that the doctor who performed the surgery told him that his condition may recur.  Another January 1967 treatment note states that the service radiologist felt that the Veteran's tumor had either recurred or was not removed completely, which triggered the Veteran being referred to neurology.  Indeed, while it was observed that the Veteran developed headaches as a result extreme physical exertion during basic training, the March 1967 Medical Board proceedings found that the Veteran's neurofibromatosis was incompletely resected during his August 1965 surgery, that the cause of the condition was not incident to service, that the condition existed prior to entry on active duty and that the condition was not aggravated by active duty.  

Moreover, the post-service medical evidence of record does not suggest that the Veteran received any treatment for his neurofibromatosis from his separation from service in April 1967 until 1970, nearly three years later.  Several VA examiners have additionally considered whether the Veteran's neurofibromatosis increased in severity during his active service.  Although a March 2006 VA examination and opinion, and a May 2010 VA opinion were undertaken, as the VA examiners did not provide thorough rationale for their opinions, these opinions are given no probative value. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  

Nevertheless, a subsequent November 2011 VHA examiner indicated that he could not see any evidence that the symptoms of the Veteran's neurofibromatosis (dizziness, hearing loss, seizures) increased during his active service.  He provided a thorough addendum January 2012 medical opinion.  He again stated that he could find no evidence of worsening of the Veteran's neurofibromatosis during his active duty.  He emphasized that one would expect some change of neurological findings or some change in radiologic studies during that time.  He noted that it was less likely that a tumor would grow and cause symptoms without some change in neurologic examination and without some change in radiologic studies obtained at that time.

In support of his negative conclusion, the VHA examiner referenced several important items of medical evidence.  He indicated that the Veteran had been diagnosed with neurofibromatosis in 1965 and had undergone a partial resection of his lesion that year, that he was seen in service for complaints of headaches, and subsequently discharged from service in March 1967.  He noted that the Veteran's neurologic exam at the time of separation was normal except for a reduced pin sensation over the surgical scar area.  Skull X-rays were noted to have shown left post parietal and occipital lesion.  The examiner observed that a comparison with pre-enlistment skull X-rays showed no significant change and no evidence of recurrence of neurofibroma.  An EEG at discharge was also normal.  It was concluded that there was no indication for repeat surgery at that time.  

The January 2012 VHA examiner noted that the Veteran had a history of surgeries completed in 1965, 1984 and 1985.  He noted that skull X-rays obtained in 1970, which was approximately 3 years post-service, reflected no change compared to pre-service X-rays obtained in 1965.  A nuclear brain scan obtained in 1970 similarly showed a left parietal lesion requiring no surgery.    He also referenced skull X-rays obtained in August 1977 that again showed no change since 1965.  A CT scan of the head obtained in 1984 showed no change when compared to a CT head obtained in 1982.  He further noted that a MRI brain obtained in June 1996 showed left frontal cystic lesion and an MRI brain obtained in June 2004 showed no change in MRI findings.

The Board's attention is further drawn to the sworn testimony of the Veteran and his wife attesting that his pre-service symptoms of his neurofibroma included headaches, that he experienced a recurrence of his headaches in service, and that he has continued to have problems with headaches post-service.  See BVA T. at 9.  

In other words, taken in its totality, there is clear evidence that the relationship between the Veteran's headaches and neurofibroma has been consistent since prior to entry into service, and that it was clearly established that recurrence of the neurofibroma was possible.  Further, and equal import, the evidence clearly shows that the Veteran's neurofibroma did not chronically worsen or increase in severity as a result of his active service.  The 1967 Medical Board and January 2012 VHA examiner's opinions both support this conclusion. 

The Board also finds it significant that despite continuous treatment for his neurofibromatosis from approximately 1970 to the present, the Veteran made no mention of any occurrence or worsening of his symptoms during service.  The Board finds it significant that the Veteran did not report any aggravation of his condition during service to these treating physician's for many decades while receiving treatment for his neurofibromatosis.  Because these records were generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Moreover, the Board finds that it is not necessary to address the issue of aggravation under the provisions of 38 U.S.C.A § 1154 and 38 C.F.R. § 3.306(b).  These provisions do not have an effect on this case because the Board has already determined under 38 U.S.C.A. § 1111 that the evidence clearly and unmistakably demonstrates that the Veteran's neurofibromatosis did not increase in service during his active service.  

In addition to the medical evidence of record, the Board has considered the Veteran and his wife's assertions and testimony in adjudicating the claim for service connection for neurofibromatosis on appeal.  The Board does not doubt the sincerity of the Veteran and his wife's beliefs that his preexisting neurofibromatosis was aggravated by his military service.  The Board acknowledges that they are competent to report his observations, including headaches, dizziness, stress, and insomnia, as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his neurofibromatosis. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.').  Because neurofibromatosis is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  The Veteran's unsubstantiated statements regarding the claimed etiology of his neurofibromatosis are found to lack competency.  The Board therefore affords the statements no probative value.  The statements are also significantly outweighed by the January 2012 VHA addendum opinion.

After weighing the recent statements of the Veteran against the remaining evidence of record in this case, the Board finds that his preexisting neurofibromatosis did not increase in severity in service and thereby was not aggravated by service.

Further, to the extent that the Veteran is claiming symptoms of dizziness, stress, hearing loss, seizures, insomnia and a blood condition as related to his neurofibromatosis, the Board notes that such a claim would be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where, the law, and not the evidence, is dispositive of the claim, the claim should be denied because of lack of legal merit or of entitlement under the law).  Since service connection has not been established for neurofibromatosis, the Veteran's related claims of dizziness, stress, hearing loss, seizures, insomnia and a blood condition must fail as a matter of law.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for neurofibromatosis.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for neurofibromatosis is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).


ORDER

Service connection for neurofibromatosis, with symptoms of dizziness, stress, hearing loss, seizures, insomnia and a blood condition, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


